Citation Nr: 1137169	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of a left knee injury.

2.  Entitlement to a compensable rating for left knee instability prior to April 9, 2010, and a rating in excess of 10 percent thereafter. 

3.  Entitlement to service connection for a right knee disorder, including as secondary to the Veteran's service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In September 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Veteran's claim was previously before the Board in November 2009, on which occasion it was remanded for additional development.  With regard to the issue of entitlement to a rating in excess of 10 percent for his service-connected left knee disorder the requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the claims file reflects that further action is warranted on the issue of entitlement to service connection for a right knee disorder, including as secondary to the Veteran's service-connected left knee disorder.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.   The Veteran's service-connected left knee disorder has not been manifested by flexion limited to 30 degrees, extension limited to 15 degrees, dislocation of the semilunar cartilage, removal of the semilunar cartilage, ankylosis, impairment of the tibia and fibula or genu recurvatum. 

2.  Prior to April 9, 2010, the evidence of record does not show that Veteran had any left knee instability.

3.  From April 9, 2010, the Veteran's left knee instability has not been shown to be any more than slight.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5010 (2010).

2.  The criteria for a compensable rating for left knee instability were not met prior to April 9, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5257 (2010).

3.  The criteria for a current rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated March 2006, April 2006, June 2006 and August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the August 2008 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by several readjudications, including the September 2008 and January 2011 Supplemental Statements of the Case (SSOCs).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.
	
The Veteran first claimed entitlement to service connection for a left knee disorder in September 1994, shortly after his release from active service.  In a rating decision issued later that month the RO granted entitlement to service connection for that condition, assigning a noncompensable rating under Diagnostic Code (DC) 5257, effective from August 20, 1994, the day after the Veteran's release from active service.  In May 2001 the Veteran claimed entitlement to a compensable rating for that condition.  In an April 2002 rating decision the RO granted entitlement to a 10 percent rating under DC 5010-5257, effective from May 15, 2001, the date that the Veteran filed his claim for an increase.  

In February 2006 the Veteran again claimed entitlement to an increased rating.  In a September 2006 rating decision the RO denied entitlement to a rating in excess of 10 percent.  The Veteran submitted a Notice of Disagreement (NOD) in October 2006.  The RO issued a Statement of the Case (SOC) in December 2006, and in January 2007 the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting his appeal on that issue that encompasses both the residuals of left knee injury and instability.  

The Veteran's claim first came before the Board in November 2009, at which time it was remanded for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The Board also notes that subsequent to its November 2009 remand the RO issued a January 2011 rating decision granting entitlement to service connection for instability of the left knee and assigning a separate 10 percent rating for that disability under Diagnostic Code 5257, effective from April 9, 2010.  Since the RO had addressed and developed this aspect of the claim, the issue is as stated on the title page of this decision.   AB v. Brown, 6 Vet. App. 35 (1993).

Essentially, the Veteran contends that the evaluations he has received for his left knee disorder and left knee instability do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The relevant evidence of record in this case includes VA treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

In his February 2006 claim the Veteran stated that his knee disability had worsened and that it had become increasingly difficult for his to perform basic tasks and had severely compromised his ability to effectively perform the duties of his job.  

Private treatment records from The Texas Arthroscopic Surgery Clinic from October 2005 to August 2006 indicate that the Veteran was being treated for bilateral knee pain.  It was noted that the Veteran had undergone left anterior cruciate ligament (ACL) reconstruction in 1991 and that his pain had been progressively worsening since that time.  It was also noted that the Veteran's knee occasionally locks and catches and that knee pain develops for days after exercising.  Physical examination in October 2005 revealed a large anteromedial scar on the left knee measuring 6.5 inches.  Patellar compression test revealed crepitus and popliteal space was normal with no recurvatum.  Both knees were noted to have varus deformities.  Radiographic imagery from that time revealed varus osteoarthritis and a screw in the proximal tibia and distal femur.  Tricompartmental degenerative joint disease was diagnosed.  The Veteran was treated with injections and provided anti-inflammatory medication.  Additional injection treatment was provided in January 2006, July 2006 and August 2006.

The Veteran was afforded a VA examination in March 2007.  In the examination report the examiner noted that the Veteran was currently employed as a diesel maintenance and repair technician for the railroad.  The Veteran reported almost constant pain in his left knee rated as 9 out of 10.  He reported that he can only stand or walk for approximately 45 minutes due to pain.  He stated that he has missed 15 work days over the past 12 months because of his knees.  Physical examination indicates that the Veteran was able to walk without difficulty or limp and that he did not use a cane, brace or other assistive device.  No effusion was noted.  Slight 3 to 4 millimeter anterior translation of the anterior cruciate ligament was noted.  The posterior cruciate lateral, collateral and medial collateral ligaments were stable and intact.  McMurray's sign was negative medially and laterally.  Range of motion studies revealed extension to zero degrees and flexion to 140 degrees.  There was no additional loss of motion due to weakness, fatigability or incoordination during repetitive range of motion assessment.  Radiographic imagery revealed degenerative joint changes of the left knee with severely narrowed medial compartment and osteophytes.  No loosening of fixations was indicated and there were no new acute fractures, dislocations or effusions.  The examiner diagnosed the Veteran with left knee degenerative joint disease status post ACL repair.  An addendum from later that month indicates review of the Veteran's claims file.

In September 2009 the Veteran and his fiancée testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that his left knee disorder had worsened.  He stated that his knees were giving out on a daily basis and that he has had to miss approximately 5 to 10 days of work throughout the year.  

In April 2010, following the Board's November 2009 remand, the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported that he was still in extreme pain.  He stated that his knee will give out when ambulating or when exiting his automobile after a long trip.  He reported using braces on both knees as well as a cane, but that they provide no relief.  The Veteran indicated that he works for the railroad and has missed 5 to 10 days of work in the last year due to his knees.  He also reported that his activities of daily living are limited in that it is difficult for him to stand in the shower.  On physical examination the examiner stated that the Veteran was in no acute distress and ambulated with a normal gait with a cane in his hand and braces on both knees.  The left knee had a well-healed anterior surgical scar.  Range of motion studies revealed flexion to 120 degrees and extension to neutral with pain throughout.  Crepitus was also noted as was mild medial instability with valgus stress applies to the knee at 30 degrees of flexion.  The examiner noted negative drawer and mild varus angulation of the knee.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups and no incoordination, fatigue, weakness or lack of endurance.  The examiner's diagnosis was ACL reconstruction, left knee, with degenerative changes shown on x-ray.

VA treatment records from October 2009 through December 2009 show that the Veteran underwent physical therapy.  Those records indicate that the Veteran was issued a TENS unit.  As of March 2011, the Veteran was noted to work as a diesel engine mechanic for railroad service, a very high demand job.  The doctor discussed various options with him regarding his bilateral knee disability, including the need for total knee replacements (TKR).  Testing showed severe arthritic changes. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's service-connected left knee disorder was previously rated as 10 percent disabling under Diagnostic Code 5010-5257, for arthritis and other impairment of the knee.  As noted above, the Veteran has now been assigned separate 10 percent ratings under both Diagnostic Code 5257 and Diagnostic Code 5010.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

The Board notes that the available diagnostic codes include Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  In addition, Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocation of the semilunar cartilage, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum, should also be considered.  

After reviewing the entirety of the record, the Board finds that the evidence does not demonstrate that a rating in excess of the two separate 10 percent ratings already assigned is warranted under any of the applicable diagnostic codes for any period on appeal.  With respect to limitation of motion, the clinical evidence does not indicate that the Veteran has even noncompensable limitations of flexion or extension.  The findings on record fall well short of the criteria for even a noncompensable rating under Diagnostic Codes 5260 or 5261.  

Moreover, there is no evidence that the Veteran has undergone removal of the semilunar cartilage or that he experiences dislocation of the semilunar cartilage or genu recurvatum.  Similarly, there is no evidence that the Veteran has any form of ankylosis or that he has impairment of the tibia and fibula with moderate knee or ankle disability.  

The 10 percent rating currently assigned under Diagnostic Code 5010 is based on x-ray findings showing degenerative changes.  The 10 percent rating currently assigned under Diagnostic Code 5257 is for slight lateral instability.  Moreover, prior to April 9, 2010, there was no clinical evidence that the Veteran had any instability whatsoever.  For example, the March 2007 VA examination indicated that ligaments were stable.  At the time, the Veteran walked without difficulty.   

The Board acknowledges that the Veteran has voiced subjective reports of painful knee problems.  The "claimant's painful motion may add to the actual limitation of motion so as to warrant a [higher] rating under DC 5260 or DC 5261." VAOPGCPREC 9-98 (August 14, 1998).  Such additional factors that could provide a basis for an increase have also been considered.  As noted above, actual limitation of flexion results in a 0 percent rating; actual limitation of extension results in a 0 percent rating under DC 5260 and 5261.  (See VA examination of April 2010 with range of motion of 0-120 degrees; March 2007 VA examination with 0-140 degrees).  However, it is not shown that the Veteran has any functional loss beyond that currently compensated.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  Rather, none of the VA examiners on record found any additional loss of range of motion on repetitive use or any additional limitation of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  As such, a higher rating on this basis is not in order.  

The Veteran's representative has argued that a 20 percent rating should be assigned under Diagnostic Code 5257, which provides ratings for other impairment of the knee that include recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In doing so, the representative has asserted that the evidence of record, particularly the April 2010 VA examination, supports a finding of "moderate" impairment.  The Board disagrees.  While the April 2010 VA examiner documented mild medial instability, there is no indication that this instability is characterized as moderate.  The terms "slight," moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law. 38 C.F.R. § 4.6 (2010).  The April 2010 VA examiner undertook several tests to determine the degree of severity of symptoms, and the results are supportive of no more than mild or slight symptoms.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Accordingly, there is no basis upon which to grant a rating in excess of the two separate 10 percent ratings already assigned.  In so deciding, the Board finds that the clinical findings and opinions by VA examiners, who have greater expertise and training than the Veteran in evaluating the extent of the orthopedic disability in this case, substantially outweigh the Veteran's lay perceptions of his disability.  

The Board has considered whether increased staged ratings are warranted in this case.  Fenderson v. West, 12 Vet. Ap. 119 (1999).  As discussed in detail above, however, the Board concludes that the Veteran's service-connected left knee disorders have not, at any time during the appeal period, met any applicable criteria for disability ratings in excess of the two 10 percent ratings already assigned for the periods assigned.  

As previously noted, extraschedular ratings may be assigned in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, the knee symptoms described by the Veteran fit appropriately with the various criteria found in the relevant Diagnostic Codes for the disability at issue.  The Veteran's symptoms primarily include pain and give-way.  These problems are contemplated in the DCs that are reflected in the regular rating criteria.  In sum, the relevant DCs are adequate.  Therefore, referral for the assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

For the aforementioned reasons, the record does not indicate that the Veteran's left knee disorder has warranted a rating in excess of those assigned for any time during the appeal period.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions, including his bilateral knee disorders, have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected residuals of a left knee injury is denied. 

Entitlement to a compensable rating for left knee instability prior to April 9, 2010, is denied.

Entitlement to a rating in excess of 10 percent for left knee instability from April 9, 2010, is denied. 


REMAND

The Veteran has also claimed entitlement to service connection for a right knee disorder.  Although the Board regrets the additional delay, Court has held that the Board is obligated by law to ensure that the RO complies with its directives, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran first claimed entitlement to service connection for a right knee disorder in February 2006.  In a September 2006 rating decision the RO denied entitlement to service connection for that disorder.  The Veteran submitted a Notice of Disagreement (NOD) in October 2006.  The RO issued a Statement of the Case (SOC) in December 2006, and in January 2007 the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting his appeal on that issue.  

The Veteran's claim first came before the Board in November 2009, at which time it was remanded for further development.  The Board's remand directives instructed the RO to obtain an opinion as to whether it was at least as likely as not that the Veteran's right knee disorder is causally related to service or the Veteran's service-connected left knee disorder.  The examiner was also to provide an opinion as to whether the Veteran's service-connected left knee disability aggravates the Veteran's right knee disorder.  

Following the Board's remand, the Veteran was provided a VA examination.  The examiner stated that the Veteran had degenerative joint disease of the right knee.  The examiner noted that he was asked to provide an opinion as to whether the Veteran's right knee was secondary to his active duty service, secondary to his left knee disorder or aggravated by his left knee disorder.  Unfortunately, the examiner stated only that it is more likely than not that the Veteran's right knee condition is related to the chronic degenerative changes as a result of aging, musculoskeletal deconditioning due to physical inactivity, obesity and a genetic predisposition to developing osteoarthritis conditions.  The examiner failed to provide the information requested in the Board's November 2009 remand.  

Accordingly, the extent to which the Veteran's right knee disorder may have been aggravated by the Veteran's service-connected left knee disorder is still unclear.  As such, the RO/AMC should schedule the Veteran for an additional examination. 

Since the time of the April 2010 VA examination, another VA nexus opinion dated in March 2011 indicates that it was that doctor's medical opinion that the progression of the left knee arthritis and dysfunction on the left would contribute to deterioration of the right due to loading  pattern, etc.   This opinion will be considered by the VA examiner on a new examination.     

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the Central Texas Health Care Service and the Fort Worth Outpatient Clinic dated after March 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate examination to determine the precise nature and etiology of his right knee disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  Following a thorough evaluation the examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disorder began in or is related to active service.  Finally, the examiner should state whether it is at least as likely as not that any right knee disorder was caused or has been aggravated by the Veteran's service-connected left knee disorder.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  The examiner should comment on the March 2011 opinion and provide any reconciliation, if needed.  

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


